Hooker, J.:
The case was tried in the Municipal Court on February 21,1908, and decision reserved, but judgment was not rendered until March 23, 1908, more than fourteen days. (Mun. Ct. Act [Laws of 1902, chap. 580], § 230.) There was no stipulation to extend the time for rendering judgment. Such are the circumstances as they appear in the return of the justice, which is controlling upon us. (Stern v. Fleck, 102 App. Div. 272.) The case is deemed submitted and the fourteen days commences to run on the day of the trial, when it is announced by the justice at its conclusion, “ Decision reserved.” (City Button Works v. Cohn, 52 Misc: Rep. 112.) The justice, therefore, had lost jurisdiction to render judgment, which must be reversed and a new trial ordered, costs to abide the event.
Woodward, Gaynor, Rich and Miller, JJ., concurred.
Judgment of the Municipal Court reversed and new trial ordered, costs to abide the event.